DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but they are not persuasive.
Applicant argues “Independent claim 1 is patentable over Baron in view of Garmark because these references fail to disclose or suggest each and every feature of claim 1 including, "sending, via the network interface to the plurality of media playback systems, data representing instructions to queue a first window of media items from the cloud queue in respective local queues of each media playback system of the plurality of media playback systems, ... wherein the respective local queues include a subset of audio tracks from the cloud queue when the cloud queue includes audio tracks in addition to the first window."… As explained during the June 2 telephone conference, Applicant submits that a person of ordinary skill would understand that buffering media content is not suggestive of queuing media items, as they are different functions and elements.”.  Examiner respectfully notes Applicant fails to articulate how a person of ordinary skill would differentiate “buffering” from “queuing”. Examiner further submits one cannot conclude the terminology used with a specific context in a single reference Garmark ‘0694, the reference not relied upon in the Office Action, as representative of one of ordinary skill in the art. Therefore, Examiner respectfully maintains, one of ordinary skill in the art would reasonably interpret queuing as an act of buffering, especially in a scenario without specific context attached.
However, based on Applicant’s amendment, Examiner reinterprets the local queue of the claim as taught by Garmark at least in [0079]-In some implementations, as noted above, the context of the media content stream 114-1 is available to the second electronic device 106-1 once it begins receiving the media content stream 114-2. For example, information such as the current location within a playlist, recent play history, recent changes to a playlist, etc., are all available to the second electronic device 106-1, and may be viewed, used, modified, or otherwise operated on by a user through a user interface associated with the second electronic device 106-1. In some implementations, the context information is stored in the context database 126 of the server system 120. Specifically, at least [0079] of Garmark teaches displaying a window of, for example, current track within the playlist and/or a recent play history of the medium content stream. The current track and/or the recent play history are interpreted as the subset of audio tracks from the cloud queue.
With this reinterpretation of the claim, Garmark further teaches playback devices “initiate streaming of a first media item in the first window from a source of the first media item at the one or more remote servers…after the first window is added to the respective local queues”, and similarly “initiate streaming of a second media item in the second window from a source of the second media item at the one or more remote servers…after the second window is added to the respective local queues”- Fig. 15 and [0195] of Garmark-  the method 1500 includes transmitting a request for at least a portion of the media content item represented in the first area (1504). For example, in some implementations, the method includes transmitting a request for at least a portion of a song (i.e., audio file) represented by a graphic in a preview pane… In some implementations, the full version of the media content item is available. [0196] In response to the transmitted request, the method 1500 includes receiving a portion of the media content item (1505). Another interpretation of the “initiate streaming” of a media item in the “window” could be taught by [0197],  On the other hand, if the user input indicates that the user has selected to add the media content item to a library or playlist ("Add" path from 1509), the method 1500 includes adding the media content item to the library or playlist (1511). In some implementations, adding the media content item includes transmitting a request for a full version when the full version was not provided in the pre-fetch routine. In some implementations, addition the media content item includes changing the software permission controls so that the user has access to a full version of the media content item received during the pre-fetch routine; [0067] In some implementations, the server system 120 stores media content and streams the stored media content to remote electronic devices upon request. [0110] In some implementations, the preview control itself is configured to initiate the pre-fetching when it is displayed. For example, a "preview" button in a web page may be configured to cause a download request (e.g., an HTTP request) to be sent to the remote server when the button is displayed in a web browser (or other application). In some implementations, the download request includes a user or account identifier that associates the download request with a particular user or a particular set of devices. In some implementations, the download request is sent to the same server that delivers media content to a user's presentation device (or a server that is associated with the service that delivers media content). Thus, when a download request is received from a user who is already receiving media from the content provider, the server system (or, more generally, a content provider) can deliver the portion of the media content to the same device that that is currently presenting media content.
In response to Applicant’s argument regarding “one or more servers of a cloud computing system” that send instructions to queue a first window or a second window, Examiner’s previous position on the limitation stands. That is, the one or more servers do send instructions, (regardless of where the instructions are relayed from), for example, to change a window of media content.  [0016] of Garmark teaches-In some implementations, the server and the local media control requests are both configured to cause a single media control operation to be implemented at the second electronic device.  In some implementations, the media control operation is selected from the group consisting of: play, pause, skip, fast-forward, rewind, adjust an audio volume, change an order of items in a playlist, add items to a playlist, remove items from a playlist, adjust audio equalizer settings, and set a user setting. Examiner notes this indicates that server can add/remove/change order of playlist, contrary to Applicant’s argument that Garmark does not teach that the server media control request modify the context database on the electronic device. Further, the skipping operation would also change the “window” of media item, as another song/album will be displayed in response to the skipping. [0066] of Garmark further teaches For example, the context database may include information that a content stream to an electronic device currently is presenting a song, at 1 minute and 23 seconds into the song, as well as all the songs played in the last hour and the next 20 songs in the playlist. In some implementations, the server system 120 transmits the context associated with a media content stream to the device that is presenting the content stream so that one or more items of context information can be used by the device, such as for display to the user.  Fig. 14 and [0102] also show user interface 1400 at different times during a user interaction with the user interface.  
For at least these reasons, Examiner respectfully maintains that prior art of record fully teaches the instant set of claims.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 – 5, 7 – 15, and 17 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baron et al. (hereinafter Bar, U.S. Patent Application Publication 2008/0229215) in view of Garmark et al. (US 2014/0115114).

Regarding Claim 1, Bar discloses:
A tangible, non-transitory computer-readable media having stored thereon instructions that, when executed by one or more processors, cause one or more servers of a cloud computing system to perform functions (e.g. implemented in a computer readable medium appropriately programed for general purpose computing devices, processor receives instructions from a memory and execute; para 122; note various servers through, for example application server 200, server of the system; para 65; client-server para 89, and various other areas) comprising:
receiving, via a network interface of the cloud computing system (e.g. network connects elements; para 44; see also para 120, 121), data representing one or more commands to queue particular media items in a cloud queue associated with a plurality of media playback systems (e.g. interaction with 405 allowing the users to add clips, including but not limited to drag and drop; para 46; note users 301 add 504 multimedia; Fig. 5 and para 50; note social playback area 404 of virtual social environment; para 45 and associated devices; para 48; and multiple users consuming media using computing devices; Fig. 3, paras 42+), wherein the plurality of media playback systems comprises a first media playback system comprising at least one first playback device (e.g. first user 301a, and their networked computing and entertainment devices; para 44) and a second media playback system comprising at least one second playback device (e.g. second user 301b, and their networked computing and entertainment devices; para 44);
based on receiving the data representing one or more commands, adding the particular media items to the cloud queue (e.g. add more clips to the current session/playlist; para 46;  see also virtual social environment 401, including add clips element 405, now playing element 404 and playlist 406; also see Fig. 5 and para 50; content queued up for playing; para 60), wherein the cloud queue is maintained in data storage of the cloud computing system  (e.g. application server 200 hosts the virtual social environment 401; para 40; note information database 209 stores information of the multimedia; para 41; and servers include storage and storage distribution facilities necessary to store and supply the demand for consumed media; para 43; remote storage/transfer playlist; para 46), and wherein the particular media items in the cloud queue comprise respective uniform resource identifiers indicating sources of the particular media items at one or more remote servers of at least one streaming audio service  ([0050], Contents can be added directly by drag and drop, universal resource locator (URL) or hypertext transfer protocol (HTTP) entry, plug-in, search, or other methods. The users 301 play 505 content, where any content playable by the system or able to be played by other systems launched by the system, whereby the system plays selected or queued content. [0078], 1085 content metadata transfer manager represents a smart mechanism that allows not only actual content transfer from one storage location to another, but also the transfer of unencrypted or encrypted links or pointers to the actual content which may be played back later. 1085 manages the metadata for each content item, uniquely identifies the content or content link if possible, and allows the playlist to render a representation of the content item in the playlist. ) ;
sending, via the network interface to the plurality of media playback systems, data representing instructions to queue a first window of media items from the cloud queue in respective local queues of each media playback system of the plurality of media playback systems, (e.g. 535 represents the next content item to be played in the current session which is pulled from the playlist and queued for all participants in the current session and all users 301 who have been in a pending state while the content in the current session was being played; para 62, note further local rendering of the website; para 90; and further note window of content items at the end user interface in 406 Fig. 4), and wherein the respective local queues are maintained in data storage on the at least one first playback device of the first media playback system and the at least one second playback device of the second media playback system (e.g. virtual social environment 401 loaded upon webpage rendering; para 49; for each of the users, in particular first user 301a and their associated computing and entertainment device, and second user 301b and their associated computing and entertainment device; para 62-content buffering).
Bar fails to explicitly disclose:
and wherein the respective local queues include a subset of audio tracks from the cloud queue when the cloud queue includes audio tracks in addition to the first window of media items; and while the at least one first playback device and the at least one second playback device are playing back the cloud queue via the respective local queues, sending, via the network interface to the plurality of media playback system, data representing instructions to queue a second window of media items from the cloud queue in the respective local queues to continue playback of the cloud queue, and wherein the at least one first playback device of the first media playback system and the at least one second playback device are configured to initiate streaming of a first media item in the first window-2- Application No. 16/882,678 Attorney Docket No. 14-0508C-CON0320 Response to the Office Action of March 4, 2022 Fortem Reference No. TSNS.066C4from a source of the first media item at the one or more remote servers of the at least one streaming audio service after the first window is added to the respective local queues; wherein the at least one first playback device of the first media playback system and the at least one second playback device are configured to initiate streaming of a second media item in the second window from a source of the second media item at the one or more remote servers of the at least one streaming audio service after the second window is added to the respective local queues.
Garmark teaches wherein the respective local queues include a subset of audio tracks from the cloud queue when the cloud queue includes audio tracks in addition to the first window of media items ([0079]-In some implementations, as noted above, the context of the media content stream 114-1 is available to the second electronic device 106-1 once it begins receiving the media content stream 114-2. For example, information such as the current location within a playlist, recent play history, recent changes to a playlist, etc., are all available to the second electronic device 106-1, and may be viewed, used, modified, or otherwise operated on by a user through a user interface associated with the second electronic device 106-1. In some implementations, the context information is stored in the context database 126 of the server system 120. Specifically, at least [0079] of Garmark teaches displaying a window of, for example, current track within the playlist and/or a recent play history of the medium content stream. The current track and/or the recent play history are interpreted as the subset of audio tracks from the cloud queue.)
while the at least one first playback device and the at least one second playback device are playing back the cloud queue via the respective local queues, sending, via the network interface to the plurality of media playback system, data representing instructions to queue a second window of media items from the cloud queue in the respective local queues to continue playback of the cloud queue (.  [0016] of Garmark teaches-In some implementations, the server and the local media control requests are both configured to cause a single media control operation to be implemented at the second electronic device.  In some implementations, the media control operation is selected from the group consisting of: play, pause, skip, fast-forward, rewind, adjust an audio volume, change an order of items in a playlist, add items to a playlist, remove items from a playlist, adjust audio equalizer settings, and set a user setting. Further, the skipping operation would change the “window” of media item. [0066] of Garmark further teaches For example, the context database may include information that a content stream to an electronic device currently is presenting a song, at 1 minute and 23 seconds into the song, as well as all the songs played in the last hour and the next 20 songs in the playlist. In some implementations, the server system 120 transmits the context associated with a media content stream to the device that is presenting the content stream so that one or more items of context information can be used by the device, such as for display to the user.  Fig. 14 and [0102] also show user interface 1400 at different times during a user interaction with the user interface.).
and wherein the at least one first playback device of the first media playback system and the at least one second playback device are configured to initiate streaming of a first media item in the first window-2- Application No. 16/882,678 Attorney Docket No. 14-0508C-CON0320 Response to the Office Action of March 4, 2022 Fortem Reference No. TSNS.066C4from a source of the first media item at the one or more remote servers of the at least one streaming audio service after the first window is added to the respective local queues; wherein the at least one first playback device of the first media playback system and the at least one second playback device are configured to initiate streaming of a second media item in the second window from a source of the second media item at the one or more remote servers of the at least one streaming audio service after the second window is added to the respective local queues  (Fig. 15 and [0195] of Garmark-  the method 1500 includes transmitting a request for at least a portion of the media content item represented in the first area (1504). For example, in some implementations, the method includes transmitting a request for at least a portion of a song (i.e., audio file) represented by a graphic in a preview pane… In some implementations, the full version of the media content item is available. [0196] In response to the transmitted request, the method 1500 includes receiving a portion of the media content item (1505). Another interpretation of the “initiate streaming” of a media item in the “window” could be taught by [0197],  On the other hand, if the user input indicates that the user has selected to add the media content item to a library or playlist ("Add" path from 1509), the method 1500 includes adding the media content item to the library or playlist (1511). In some implementations, adding the media content item includes transmitting a request for a full version when the full version was not provided in the pre-fetch routine. In some implementations, addition the media content item includes changing the software permission controls so that the user has access to a full version of the media content item received during the pre-fetch routine; [0067] In some implementations, the server system 120 stores media content and streams the stored media content to remote electronic devices upon request. [0110] In some implementations, the preview control itself is configured to initiate the pre-fetching when it is displayed. For example, a "preview" button in a web page may be configured to cause a download request (e.g., an HTTP request) to be sent to the remote server when the button is displayed in a web browser (or other application). In some implementations, the download request includes a user or account identifier that associates the download request with a particular user or a particular set of devices. In some implementations, the download request is sent to the same server that delivers media content to a user's presentation device (or a server that is associated with the service that delivers media content). Thus, when a download request is received from a user who is already receiving media from the content provider, the server system (or, more generally, a content provider) can deliver the portion of the media content to the same device that that is currently presenting media content)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Garmark to Bar.  Doing so would have provided various benefits including having media content item be dlowloaded to the user device so that it is played back quickly and without the delays associating with downloading or buffering the media content item ([0009] of Garmark).

Regarding Claim 2, in addition to the elements stated above regarding claim 1, Bar in the combination further discloses:
determining that a user account associated with the plurality of media playback systems (e.g. user creates an account and logs into an account; para 49) is granted a first type of access to a media playback system cloud service (e.g. session participants, hosts and associated permissions, rules and other restrictions for the sessions; para 52; permissions setup; para 55, Fig. 7), wherein the first type of access permits (e.g. viewers) a first set of media playback system operations, and wherein a second type of access (e.g. host/moderator) permits a second set of media playback system operations (e.g. host permissions and viewer permissions for the users 301; see Fig. 23, para 104, note host has complete control, playlist is unlocked while the viewers playlist is locked, play and seek buttons re disabled and there is no scrubber grip; paras 104-106).

Regarding Claim 3, in addition to the elements stated above regarding claim 2, Bar in the combination further discloses:
receiving, via the network interface of the cloud computing system (e.g. network connects elements; para 44; see also para 120, 121; note communications; para 119-121… for loading the virtual social environment 401 loaded upon webpage rendering; para 49), data representing one or more commands to add one or more additional audio tracks to the cloud queue (e.g. interaction with 405 allowing the users to add clips, including but not limited to drag and drop; para 46; note users 301 add 504 multimedia; Fig. 5 and para 50; note social playback area 404 of virtual social environment; para 45 and associated device; para 48);
determining that adding the one or more additional audio tracks to the cloud queue is prohibited with the first type of access (e.g. playlist locked for the session, add to playlist button is disabled for the viewers during host control only; para 80, see also fig. 23 paras 104-106), wherein the second type of access permits adding the one or more additional audio tracks to the cloud queue (e.g. all but host see the buttons disable; para 80, in other words the host permission do not disable these buttons and can use them); and
based on determining that adding the one or more additional audio tracks to the cloud queue is prohibited with the first type of access, foregoing adding the one or more additional audio tracks to the cloud queue (e.g. locked status prevents any user other than the host from adding content to the playlist or modifying the playlist; para 106).

Regarding Claim 4, in addition to the elements stated above regarding claim 3, Bar in the combination further discloses:
wherein the one or more additional audio tracks are associated with a particular playlist of the media playback system cloud service (e.g. user and associated user data brought to the session; para 66; and note once content has been placed into a playlist, the content metadata is supplemented by the name of the user who submitted the content; para 63), and wherein the first type of access excludes queueing the particular playlist in the cloud queue (e.g. playlist locked for the session, add to playlist button is disabled for the viewers during host control only; para 80, see also fig. 23 paras 104-106).

Regarding Claim 5, in addition to the elements stated above regarding claim 3, Bar in the combination further discloses:
wherein the one or more additional audio tracks are associated with a particular streaming audio service (e.g. internal services and systems; para 45; note audio played back in real time synchronously for all users; para 4; content introduced from any number of sources; para 60; note third party playback of content such as YouTube video; para 120), and wherein the first type of access excludes streaming audio tracks from the particular streaming audio service (e.g. playlist locked for the session, add to playlist button is disabled for the viewers during host control only; para 80, see also fig. 23 paras 104-106).

Regarding Claim 7, in addition to the elements stated above regarding claim 2, Bar in the combination further discloses:
wherein determining that the user account associated with the plurality of media playback systems is granted the first type of access to the media playback system cloud service comprises:
receiving, from a control application on a mobile device, data representing an authorization token (e.g. system checks if the user is logged in, user has a valid and current login stored in a cookie or other marker locally or on a server; para 65); and
determining that the authorization token is associated with the first type of access (e.g. user using a valid log in state from a previous session to re-enter the session; par 65; note the re-establishment of role status for the user; para 66; see additionally that the system is set to automatically re-establish session settings and permissions to the configuration when the user las participated; para 67).

Regarding Claim 8, in addition to the elements stated above regarding claim 2, Bar in the combination further discloses:
causing a control application on a mobile device to display a control interface (e.g. consider computing devices such as mobile phones, pdas, laptops etc; media consumed on a mobile device and displayed in web browser or application dedicated to the presentation and consumption of media; para 42; and rendering in a mobile application; para 98) comprising (i) a graphical representation of the cloud queue (e.g. local rendering of the website; para 90; and the window of content items at the end user interface in 406 Fig. 4) and (ii) graphical representations of the media playback systems in the plurality of media playback systems (e.g. viewer’s list displayed in the interface of Fig. 12).

Regarding Claim 9, in addition to the elements stated above regarding claim 8, Bar in the combination further discloses:
causing the control application on the mobile device to display (e.g. display in Fig. 4) a graphical indication of the first type of access on the control interface (e.g. note indications of host, co-host, and viewers in 402 of fig 4) concurrently with the graphical representation of the cloud queue (e.g. window of content items in 406 of fig. 4) and (ii) graphical representations of the media playback systems in the plurality of media playback system (e.g. viewers tab in Fig. 4 or viewer’s list displayed in the interface of Fig. 12).

Regarding Claim 10, in addition to the elements stated above regarding claim 2, Bar in the combination further discloses:
modifying access by the user account associated with the plurality of media playback systems from the first type of access to the second type of access (e.g. changing session settings to enable co-hosts or permissions or moderators; para 57).

Claim 11 is rejected under the same grounds stated regarding claim 1 above.

Claim 12 is rejected under the same grounds stated regarding claim 2 above.

Claim 13 is rejected under the same grounds stated regarding claim 3 above.

Claim 14 is rejected under the same grounds stated regarding claim 4 above.

Claim 15 is rejected under the same grounds stated regarding claim 5 above.

Claim 17 is rejected under the same grounds stated regarding claim 7 above.

Claim 18 is rejected under the same grounds stated regarding claim 8 above.

Claim 19 is rejected under the same grounds stated regarding claim 9 above.

Claim 20 is rejected under the same grounds stated regarding claim 10 above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 9,729,599. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘599 patent, while using different language and arranged in different dependencies, make obvious the limitations presented in the instant application.  Rearrangement of limitations and using different terminology would have been obvious to one of ordinary skill in the art at the time the invention was filed.

Claims 1 – 5, 7 – 15 and 17 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 9,648,071. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘071 patent, while using different language and arranged in different dependencies, make obvious the limitations presented in the instant application.  Rearrangement of limitations and using different terminology would have been obvious to one of ordinary skill in the art at the time the invention was filed.

Claims 1 – 5, 7 – 15 and 17 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 9,648,070. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘070 patent, while using different language and arranged in different dependencies, make obvious the limitations presented in the instant application.  Rearrangement of limitations and using different terminology would have been obvious to one of ordinary skill in the art at the time the invention was filed.

Allowable Subject Matter
Claims 6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the rejections under obvious type double patenting are overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H MAUNG whose telephone number is (571)270-5690.  The examiner can normally be reached on Monday-Friday, 9am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 1-(571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS H MAUNG/           Primary Examiner, Art Unit 2654